Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Leslie Barrett, Sr., appeals the district court’s orders dismissing his civil complaint for failure to state a claim and denying his motion for reconsideration. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Barrett’s informal brief does not challenge the basis for the district court’s disposition, Barrett has forfeited appellate review of the court’s orders. Accordingly, we affirm for the reasons stated by the district court. Barrett v. United States, No. 5:10-cv-00469-BO (E.D.N.C. Feb. 20, 2013; Apr. 24, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.